 In the Matter of HI-ALLOYCASTINGS COMPANYandUNITED STEEL-WORKERS OF AMERICA, C. I.O.Case No. 6-R-1066.-Decided February 7, 1945Messrs. R. Charles Stie f el, Jr-.,and H.Davis,of Ellwood City, Pa.,for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Ben Phillips,ofEllwood City, Pa., for the Union.Miss Ruth E. Blie fiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hi-Alloy Castings Company, Ellwood City, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Allen Sin-sheimer, Jr., Trial Examiner. Said hearing was held at Ellwood City,Pennsylvania, on December 15, 1944.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT,1.THE BUSINESS OF THE COMPANYHi-Alloy Castings Company is engaged in the manufacture of steelcastingsin its plant at Ellwood City, Pennsylvania.During the 3months preceding the hearing, the sale ofsteel castingsamounted to.over $66,000, over 75 percent of which was shipped to points outside the60 N. L.R. B., No. 92.488 HI-ALLOY CASTINGS COMPANY489Commonwealth of Pennsylvania.During the same 3-month period,the Company purchased raw materials valued in excess of $20,000,approximately 75 percent of which was received-from points outsidethe Commonwealth of Pennsylvania. The Company was located fromAugust 1941 to September 1944 at New Brighton, Pennsylvania, andmoved to its present location in September 1944.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout November 1, 1944, the Union advised the Company by letterthat it represented a majority of its employees, and requested a meet-ing.The Company, however, has refused to grant recognition tothe Union as the exclusive bargaining representative of its employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITThe. Union petitioned for a unit of all production and maintenanceworkers, including watchmen and laboratory technicians,' but ex-cluding clerical employees and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.The1The Field Examinerreported that the Unionsubmitted 24 authorization cards, all ofwhich bore the names of persons listed on the Company's pay roll,which contained thenames of 35 employees in the appropriate unit ; and that 13 cards were dated September1944, 8 were dated October 1944, and 3 cards were undated.The Company stated that it did not considerthat the request by the Unionemanatedfrom its employees,but thatit deems the Union to bea third partyto the proceedingsItcontended that since none of the employeesin the Company had appearedbefore it for thepurpose of requesting collective bargaining,the Union could not be considered to representits employees.These contentions are without merit.The questionof whether or not theemployees of the Company'desire to be representedby the Unionwill be decided by thevotes of the employees themselves in the election held by the Board. The Union has evi-denced its interest in the proceedings by means of the authorization cards, apparentlysigned by the employees of the Company,and submittedby the Unionto the Board.2The Union amended its petition at the hearing to include the laboratory techniciansinasmuch as it appearsthat theseemployees perform routine analyses 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany contended that the unit should include all employees of theCompany, including foremen and clerical employees.The Company employs one regular and one part-time employee en-gaged in clerical work in its office.These employees perform the usualduties incident to their position.The Board has repeatedly statedthat, inasmuch as the interests and working conditions of office clericalemployees are so dissimilar from those of production and mainte-nance workers, they shall not, as a general rule, be included in a unitof production and maintenance employees.3 In accordance with thispolicy, we shall exclude the clerical workers from the unit. The fore-melr, and melter, who are supervisory employees, shall be excluded inaccordance with 'our customary practice.We find that all production and maintenance employees, includingwatchmen and laboratory technicians,- but excluding foremen, themelter, and all.or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company stated at the hearing that since it moved to its pressent location on September 12, 1944, the number of its employees hasbeen steadily decreasing, due to the great turn-over in its employment.It stated that the War Manpower Commission has set the quota of itsemployees at 55, but that it has olrly approximately 35 employees atthe present time, and this number is constantly fluctuating.A requesthas been made by the Company of the War Manpower Commission tobe permitted to hire a total of 85 workers as its full complement ofemployees, but it does not know when, or if, its quota will be in-creased.The Company argues that since it is now producing atapproximately one-third its full capacity no election should-be helduntil full capacity is reached.We find no merit in this contention.We have often held that, where an employer has in his employ 50percent of the expected full complement of employees, we will notdeny these employees the present opportunity to bargain collectively.'There is now in the employ of the Company over 50 percent of thenumber of employees allowed to it by the present War Manpower Com-mission decision, and the probability of a substantial increase in the8SeeMatter of Atlantic Basin Iron Works,5 N. L. R B. 402; p. 184 of Third AnnualReport ;Matter of Indianapolis Power and Light Company,51 N. L.R. B. 670.-4 SeeMatter-of Pullman Stands-rd Car Manufacturing Co.,49 N. L. R. B. 542 ;Matter ofHicks Hayward Mfg.Co., 58 N. L. R. B. 1557. HI-ALLOY CASTINGS COMPANY-491near future is very slight.We therefore see no reason to postpone adetermination of representatives.The Company requests advice as to whether it can discuss the ques-tion of unionism with its employees without fear of having the Unionfile an unfair labor practice charge against it, and states that it shouldbe permitted to obtain cards from its employees indicating that theydo not desire to be represented by a union.We cannot, of course,preclude the Union from filing charges of unfair labor practices, butif the Company's request is construed as seeking a determination ofa declaratory nature as to what conduct would be regarded as viola-tive of the Act, it is sufficient to say that we do not deem it appropriateto prejudge such questions, or instruct an employer at this stage of arepresentation proceeding as to what it can or cannot do without fearof its conduct being deemed an unfair labor practice or interferencewith the conduct of an election.We are constrained to observe, how-ever, that the election which we are directing will determine whetheror not the employees desire representation by the Union, and thatpolling or questioning employees regarding their union affiliation orsoliciting them to repudiate a union have been found, in certain cir-cumstances, to be violative of the Act.5The Company contends that it employs some part-time high schoolstudents and certain adult employees who do not work with suffi-cient regularity to entitle them to vote.It proposes, because there isso much irregularity, that only those employees who have worked atleast30 hours per week since the inception of their employment withthe Company, or in the 4 weeks preceding the election, whichever isthe lesser, should be entitled to vote GThe Union has agreed to theuse of this yardstick for determining the employees eligible to vote inthe election.As to the high school students, it appears that there are 10 or 12who work for the Company part time, but do not work on a regularschedule.The Company's witness testified that these employeesthemselves determine the number of hours per week they desire towork, and "come and go as they please." The majority of the highschool students work less than, and a few work more than, 15 hoursper week.The record does not indicate whether or not these employeesreceive thesamerates of pay as the regular employees, or whether ornot they are entitled to the same benefits. In our opinion those highShell Oil Companyv.N. L. R.B.,128 F. (2d) 206(C. C. A. 5),enf'gMatter of ShellOil Company,Inc., 34 N.L. R. B. 866;N.L. R. B.v.AlcoFeed Ma118,133 F.(2d) 419(C. C. A. 5),enf'g as mod. 41 N. L.R. B. 1278;N. L.'R. B. v. New Era Die Co., Inc.,118 F.(2d) 500(C. C. A. 3),enf'g as mpd. 19 N. L. R. B. 227.6 The Companydoes not have a fixed policy on absenteeism and from the record itappears there is also no fixed method of identifying regular employees,from the pay rollor otherwise. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDschool students, or any other part-time employees, who average as,much as 15 hours per week, have a sufficient interest in conditions ofemployment at the plant to be entitled to participate in the election.In accordance with our usual policy,' we shall provide in our Directionof Election herein that "regular part-time employees" shall be eligibleto vote in the election and we hereby define such an employee as onewho has worked an average of 15 hours or more per week during the4 weeks next preceding the date of the pay roll used to determineeligibility herein or since the inception of his employment, whicheverperiod is the shorter.It is also contended by the Company that there is-a group of adultemployees working for it who do not work regularly but only whenthey "feel like it," and are therefore temporary or irregular em-ployees, in the sense that they come and go as they please.There isno showing, however, that these adult employees are hired on a tem-porary basis, but rather it is evident from the great need of the Com-pany for additional personnel and its statement that it would hireanyone who requested employment, that all employees are hired withthe expectancy of permanent employment.There appears no needtherefore for a formula for defining "regular" or "permanent" em-ployees in this case, and we shall accordingly follow our usual practiceand consider eligible to vote all those full-time employees or regularpart-time employees as above defined who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein.We shall direct that the question concerning representation whichhas arisen be resolved, by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the election, including regular part-time employees as above defined, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended; it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining-with Hi-Alloy Cast-ings Company, Ellwood City, Pennsylvania, an election by secret bal-lot shall be conducted as early as possible, but not later than thirtySeeMatter of Awrey Bakeries,44 NL.R. B. 801 ;Matter of Kaplan Brothers, 46N. L. R. B. 1057;Matter of New Britain MachineCo.,48 N. L.R. B. 263. HI-ALLOY CASTINGS COMPANY493(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Sixth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, and the determination in Section V, above, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the saidpay-roll period becausetheywere ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excluding anywho have since quit or beendischargedfor cause and have not beenrehired or reinstated prior to the date of the election,to determinewhether or not they desire to be represented by United Steelworkersof America,C. I. 0., for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.